In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00378-CV
                              __________________

                      RONNIE RAY BROOKS, Appellant

                                        V.

             KENNETH NASH AND RONALD CHIN, Appellees

__________________________________________________________________

               On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 21-02-01554-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      Ronnie Ray Brooks appealed from a final judgment, signed on November 5,

2021, which dismissed Brooks’ civil rights lawsuit after he requested a dismissal in

writing and stated in open court that he wished to non-suit his case. We affirm the

trial court’s judgment.

      In his original petition, Brooks complained that in 2013 he was civilly

committed as a sexually violent predator although sexual assault charges against him

were dismissed in 2008. Even though the petition Brooks filed contains no specific

                                         1
allegations of fact describing how the defendants violated his constitutional rights,

Brooks alleged nine individuals “wrongfully convicted” him, individuals that

include Kenneth Nash and Ronald Chin. Brooks sought damages of $50,000 per year

between 1979 and 2009, and $80,000 per year beginning in 2009.

      The trial court ordered Brooks to appear for a telephone conference and show

cause why the case should not be dismissed for want of prosecution, evidently

because Brooks failed to obtain service on any of the defendants. Brooks amended

his petition to allege a claim of deprivation of civil rights under color of law for

which he sought over one million dollars in damages against each defendant for over

fourteen years of incarceration. He requested that citation issue.

      The trial court held a telephonic hearing several months after ordering Brooks

to show cause why his case should not be dismissed for want of prosecution. The

trial court noted that the Office of the Attorney General had a motion to quash the

citation for Nash and Chin. The trial court also noted that Brooks had filed a motion

or letter requesting that the case be dismissed and asked Brooks if he wanted to non-

suit his case. He responded, “Yes, ma’am.”

      On November 5, 2021, the trial court conducted a hearing in which Brooks

announced that he wanted to take a non-suit. That same day, the trial court ordered

the case dismissed. After the trial court signed the order, Brooks did not file any




                                          2
post-judgment motions seeking to reinstate the case on the trial court’s docket.1 Two

weeks after the trial court signed the order of dismissal, Brooks filed a notice of

appeal.

      On appeal, Brooks filed a brief in which he argues he received an illegal

sentence, suggesting the State failed to allege and prove any one of the elements of

the offense. He asks that this Court “remove the illegal sentence” and remove a

deadly weapon finding from the judgment of conviction based on a lack of proof

associated with his intent. That said, this is an appeal from a dismissal of a civil

rights lawsuit Brooks filed against two attorneys who represented him in a civil

commitment proceeding, so neither the judgment that resulted in his criminal

conviction nor the order that resulted in his civil commitment are appealable

judgments that fall within the scope of this appeal.

      When Brooks announced he wanted the trial court to non-suit his civil rights

case, the trial court’s signing of the order, which dismissed his suit, was ministerial.2

Generally, “a party cannot complain on appeal that the trial court took a specific

action that the complaining party requested, a doctrine commonly referred to as the




      1See Lawson v. Morrison, No. 03-19-00301-CV, 2021 WL 1933958, at *2
(Tex. App.—Austin May 14, 2021, no pet.) (mem. op.) (“A nonsuited claim may be
revived by filing a motion for new trial, by filing a motion to reinstate or a motion
to withdraw the nonsuit, or by agreement of the parties.”).
      2See Klein v. Hernandez, 315 S.W.3d 1, 4 (Tex. 2010).

                                          3
‘invited error’ doctrine.” 3 And when Brooks filed his brief, the complaints he raised

address two final judgments, both in cause numbers that had become final—a

judgment in a criminal case and a judgment in a civil commitment case. None of the

arguments Brooks raises in his brief raise error regarding the manner the trial court

handled his request asking to non-suit his petition.

      We may not consider issues outside the scope of the issues properly before us

in an appeal.4 Accordingly, we affirm the trial court’s judgment dismissing Brooks’

petition. All pending motions are denied as moot.

      AFFIRMED.


                                                       _________________________
                                                            HOLLIS HORTON
                                                                 Justice



Submitted on June 30, 2022
Opinion Delivered July 14, 2022

Before Kreger, Horton and Johnson, JJ.




      3Tittizerv. Union Gas Corp., 171 S.W.3d 857, 862 (Tex. 2005).
      4See Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 577 (Tex. 2006); see also
Pat Baker Co., Inc. v. Wilson, 971 S.W.2d 447, 450 (Tex. 1998) (“It is axiomatic
that an appellate court cannot reverse a trial court’s judgment absent properly
assigned error.”).
                                        4